Name: Commission Regulation (EEC) No 2352/92 of 7 August 1992 re-establishing the levying of customs duties on produts of category 36 (order No 40.0360), originating in Bulgaria, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries
 Date Published: nan

 12. 8 . 92 Official Journal of the European Communities No L 229/7 COMMISSION REGULATION (EEC) No 2352/92 of 7 August 1992 re-establishing the levying of customs duties on produts of category 36 (order No 40.0360), originating in Bulgaria, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply whereas, in respect of products of category 36 (order No 40.0360), originating in Bulgaria, the relevant ceiling amounts to 29 tonnes ; Whereas on 19 May 1992 imports of the products in question into the Community, originating in Bulgaria, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Bulgaria, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of textile products originating in developing countries ('), extended into 1992 by Council Regulation (EEC) No 3587/91 of 3 December 1991 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for each category of products in Annexes I and II thereto individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the coun ­ tries or territories of origin referrred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 15 August 1992 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in Bulgaria : Order No Category(unit) CN code Description 40.0360 36 5408 10 00 Woven fabrics of continuous artificial fibres, other (tonnes) 5408 21 00 than those for tyres of category 114 \ 5408 22 10 5408 22 90 5408 23 10 5408 23 90 \ 5408 24 00 5408 31 00 \ 5408 32 00 5408 33 00 i 5408 34 00 ex 581 1 00 00 ex 5905 00 70 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 370, 31 . 12. 1990, p . 39. (2) OJ No L 341 , 12. 12. 1991 , p. 1 . Last amended by Council Regulation (EEC) No 282/90 (OJ No L 31 , 7. 2. 1992, p. 1 ). No L 229/8 Official Journal of the European Communities 12. 8 . 92 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 August 1992. For the Commission Jean DONDELINGER Member of the Commission